Case 19-23923-GLT     Doc 14   Filed 10/15/19 Entered 10/15/19 12:04:55   Desc Main
                               Document     Page 1 of 3



               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 PRC ACQUISITION, LLC,                       Bankruptcy No. 19-23923-GLT

            Debtor.                          Chapter 11

                                             Document No.

                                             Related to Doc. No. 11




    RESOLUTION OF THE MEMBERS OF PRC ACQUISITION, LLC REFLECTING
              AUTHORITY TO FILE THE WITHIN BANKRUPTCY




                                             ROBERTO LAMPL
                                             PA I.D. #1 9809
                                             JOHN P. LACHER
                                             PA ID. #62297
                                             DAVID L. FUCHS
                                             PA LD. #205694
                                             RYAN J. COONEY
                                             PA 1.0. #31 9213
                                             SY 0. LAMPL
                                             PA l.D. #324741
                                             223 Fourth Avenue, 4th Fl.
                                             Pittsburgh, PA 15222
                                             (412) 392-0330 (phone)
                                             (412) 392-0335 (facsimile)
                                             Email: rIampIlampIIaw.com
Case 19-23923-GLT       Doc 14    Filed 10/15/19 Entered 10/15/19 12:04:55              Desc Main
                                  Document     Page 2 of 3




                            Members’ Resolution of PRC Acquisition, LLC
                             a Pennsylvania Limited Liability Company



     The undersigned members of PRC Acquisition, LLC, a Pennsylvania Limited Liability Company
     (“Company), hereby certify that the following Resolution was approved and adopted by voting
     members of the Company:



             RESOLVED, that PRC Acquisition, LLC, grant authority to the law firm of Law
             Offices of Robert 0. Lampl, to file for bankruptcy on behalf of the Company in the
             U.S. District Court for the Western District of Pennsylvania.

             RESOVLED FURTHER, that this Resolution is intended to ratify the October 7,
             2019 bankruptcy filing, Case No. 19-23923, that was authorized by Yakub
             Mahomed as 95% Member of the Company.




      Date: /o%,      /y
                                   Yakub MahYmed, Member of PRC Acquisition, LLC



      Date: ///i
             -    ‘
                                  ‘Ingrid Levendale, Memb6r of PRC Acquisition, LLC




      303663,12 123.0
Case 19-23923-GLT          Doc 14    Filed 10/15/19 Entered 10/15/19 12:04:55          Desc Main
                                     Document     Page 3 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 PRC ACQUISITION, LLC,                              Bankruptcy No. 19-23923-GLT

                 Debtor.                            Chapter 11

                                                    Document No.

                                                    Related to Doc. No. 11


                                    CERTIFICATE OF SERVICE

          I, RobertO Lampl, hereby certify, that on the   15th   day of October, 2019 a true and

 correct copy of the foregoing RESOLUTION OF THE MEMBERS OF PRC

ACQUISITION,         LLC      REFLECTING       AUTHORITY           TO    FILE    THE    WITHIN
 BANKRUPTCY was served upon the following (via electronic sen/ice):

Office of the U.S. Trustee
970 Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222

Date: October 15. 2019                                     Is/Robed 0 Lamp!
                                                           ROBERTO LAMPL
                                                           PA I.D. #19809
                                                           JOHN P. LACHER
                                                           PA ID. #62297
                                                           DAVID L. FUCHS
                                                           PA I.D. #205694
                                                           RYAN J. COONEY
                                                           PA ID. #31 9213
                                                           SN’ 0. LAMPL
                                                           PA I.D. #324741
                                                           223 Fourth Avenue, 4th Fl.
                                                           Pittsburgh, PA 15222
                                                           (412) 392-0330 (phone)
                                                           (412) 392-0335 (facsimile)
                                                           Email: rIampIIampIIaw.com
